Citation Nr: 0213885	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-06 898A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision by the RO which denied the claim for a TDIU rating.


FINDINGS OF FACT

1.  The veteran sole service-connected disability is PTSD, 
currently rated 70 percent disabling.

2.  The veteran's service-connected PTSD prevents him from 
securing or following substantially gainful employment, 
considering the impairment from the disorder and his 
educational and occupational background.


CONCLUSION OF LAW

The requirements for a TDIU rating have been met. 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for a TDIU rating.  The appellant and his 
representative were provided with a copy of the appealed 
February 2001 rating decision, a June 2001 statement of the 
case, and an April 2002 supplement statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Moreover, VA has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant. Thus, under the circumstances in 
this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the 
claims at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for PTSD, rated 70 percent.  
Therefore, the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a), for consideration for a total 
unemployability rating on a schedular basis, and the 
determinative issue becomes whether he is unemployable due to 
the service-connected PTSD.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The record shows that the veteran highest education completed 
is 2 years of high school.  He stated that he also had some 
continuing education course in connection with his 
employment.  His past work experience includes work as a 
driver, a plant engineer and work in the clerical field.  The 
veteran reported that he worked as a plant engineer from 1946 
to 1990.  He stated that his PTSD affected full-time 
employment beginning in 1990.  He reported that he started a 
courier business out of his home in 1992.  He stated that due 
to stress he was unable to perform the duties required of the 
business.  

Outpatient treatment reports from 1998 to 2000 show that the 
veteran has numerous physical impairment, including problems 
with balance, arthritis, neuropathy, hypertension, heart 
problems, back problems, diabetes, peptic ulcer, gastric 
ulcer, history of an appendectomy, a history of gallbladder 
surgery, a history of cholecystectomy, a history of heart 
surgery, and a history of multiple surgeries due to back 
problems.  It is obvious that the myriad of physical 
impairment has a significant impact on the veteran's ability 
to obtain and retain substantial gainful employment.  The 
question, however, that the Board must address is whether the 
veteran's PTSD, irrespective of the veteran's nonservice-
connected disabilities, prevents him from engaging in 
substantially gainful employment.  

Based on a review of the overall evidence, the Board 
concludes that the evidence shows that the veteran's service-
connected PTSD has a significant adverse impact on his 
ability to work.  In this regard, when examined by VA in July 
1999, the examiner noted that the veteran was a combat World 
War II veteran.  He diagnosed the veteran as having PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The examiner noted that the veteran was seriously 
depressed, had little energy, and disturbed sleep.  The 
examiner stated that the veteran had nightmares of his 
experiences in World War II 4 to 5 times a week and that he 
constantly thought about his wartime experiences during the 
daytime.  The examiner related that the veteran was severely 
disabled from his psychiatric disorder.  Additionally, 
outpatient treatment reports from 1999 to 2000 show that the 
veteran had continued problems with PTSD symptoms such as 
sleep disturbance, nightmares, intrusive thoughts, depression 
with crying periods, severe anxiety, anger and irritability, 
and avoidance of stimuli which reminded him of his combat 
experience.  Several reports from 1999 to 2000 indicate that 
the veteran is totally disabled due to his service connected 
PTSD.  For instance, January 2000 and April 2000 treatment 
reports note that the veteran's behavior, emotions and 
cognition were unreliable and unpredictable.  The examiner 
diagnosed severe PTSD, unemployable, totally and permanently 
disabling.  It was reported that the veteran was unable to 
work on any regular, day to day, 40 hours per week job due to 
severe PTSD.  During this period of time, he was assigned a 
GAF score of 44.

In August 2000, a VA psychologist noted that the veteran was 
a heavy combat infantryman from World War II and that he was 
currently rated as 70 percent disabled due to PTSD.  He 
opined that the veteran was unable to work on any regular day 
to day 40-hour a week job due to his service-connected PTSD.  
He stated that the veteran's behavior, emotions, and 
cognition were unreliable and unpredictable and that such 
would make regular consistent work performance impossible to 
attain on a regular basis.  He also stated that the veteran's 
memory and concentration were inconsistent over time and that 
he had daily feelings of depression and anxiety.  The 
psychologist stated that the veteran avoided going out unless 
absolutely necessary and that the veteran could not tolerate 
normal daily stress of employment on any job.  He assigned 
the veteran a GAF score of 41.

VA examination in December 2000 show findings which were 
similar to 2000 VA outpatient psychiatric treatment reports.  
The examiner stated that the veteran exhibited serious 
symptoms associated with depression and post-traumatic stress 
disorder including feeling nervous and being in a depressed 
state all the time.  The veteran was also noted to have 
tearfulness, problems getting organized, memory difficulties, 
and decreased concentration.  The examiner stated that the 
veteran's social adaptability and interaction with others 
appeared to be moderately to severely impaired.  He related 
that the veteran's ability to maintain employment and perform 
job duties in a reliable, flexible and efficient manner 
appeared severely impaired.  The examiner stated that the 
level of the veteran's disability ranged from considerable to 
severe.

The Board finds that, despite some limitations imposed by 
nonservice-connected disabilities, the evidence convincingly 
shows that the veteran's service-connected PTSD in and of 
itself is enough to prevent him from performing the physical 
and mental acts required for gainful employment.  Thus, the 
Board concludes that the weight of the evidence establishes 
that the veteran's service-connected PTSD alone prevents him 
from securing or following a substantially gainful 
occupation, and as a result he meets the criteria for a TDIU 
rating.  


ORDER

A total disability compensation rating based on individual 
unemployability is granted.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

